J-S06001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.H.                            :
                                               :
                                               :
                                               :
                                               :   No. 2032 EDA 2020

                Appeal from the Order Entered October 13, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0002109-2015

    IN THE INTEREST OF: T.A.H., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.H.                            :
                                               :
                                               :
                                               :
                                               :   No. 2103 EDA 2020

                Appeal from the Order Entered October 20, 2020
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000923-2015


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                            FILED: APRIL 29, 2021

        This is the third time this matter has been before this Court. In the

consolidated appeal now before us, T.H., the former pre-adoptive kinship

parent of T.A.H. (“Child”), appeals pro se from two orders by the Court of

Common Pleas of Philadelphia County. The first is the dependency court’s

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S06001-21


October 13, 2020 order entered at CP-51-DP-0002109-2015. That order

determined that Child was properly removed from T.H.’s care and placed with

Child’s maternal grandmother (“Grandmother”). The second order, entered by

the adoption court on October 20, 2020, at CP-51-AP-0000923-2015,

dismissed T.H.’s petition to adopt Child as moot. As we do not find that the

dependency court abused its discretion in entering the October 13, 2020

order, we affirm that order sanctioning the removal of Child from T.H.’s care.

However, we are constrained to vacate the adoption court’s October 20, 2020

order dismissing T.H.’s adoption petition as moot, and remand for proceedings

consistent with this Memorandum.

      Child was born on July 27, 2015 and tested positive for marijuana. Two

days later, the Philadelphia Department of Human Services (“DHS”) obtained

an order of protective custody for Child. DHS placed Child with her relative,

T.H., the person Child’s biological mother wanted to care for and adopt Child.

On August 19, 2015, Child was adjudicated dependent. Both Child’s biological

mother and her biological father voluntarily relinquished their parental rights

to Child. The placement goal for Child was adoption. Child remained in the

care of T.H. until February 6, 2017, when she was removed from T.H.’s home

because of safety concerns.

      On July 18, 2017, Child was again placed with T.H., who was awarded

temporary physical custody of Child under the supervision of DHS and the




                                     -2-
J-S06001-21


Community Umbrella Agency (“CUA”). DHS retained legal custody of Child,

and the placement goal for Child remained adoption.

      In November of 2017, CUA visited T.H.’s home and found no food and

minimal furniture and clothing for Child in the home. T.H. explained that she

was trying to sell her home. CUA revisited T.H. later that same month, this

time in her new apartment. CUA once again observed that there was minimal

furnishings and little food in the apartment. Although Child was sleeping on a

cot, T.H. informed CUA that a new bed for Child was on the way. In light of

the fact that T.H. and Child had recently moved, CUA gave T.H. time to settle

in and found T.H.’s home to be appropriate at that time.

      On December 8, 2017, the foster care agency, Northeast Treatment

Center (“NET”), visited T.H. and Child at their apartment. After that visit, NET

alerted the CUA team and DHS that there was little food in the house, and

that Child was still sleeping on a cot and appeared not to have a car seat. NET

also found discrepancies in the information T.H. was providing and determined

that it was not comfortable approving the family profile for adoption in light

of all of the issues. Based on NET’s report, CUA reached out to T.H. to schedule

a visit, but T.H. had taken Child to Florida without CUA’s knowledge. Upon

their return, on December 22, 2017, CUA and DHS removed Child from T.H.’s

home with the assistance of the police. Child was placed into a foster home.

      On March 22, 2018, the dependency court held a scheduled judicial

removal hearing and heard testimony from several witnesses, including the


                                     -3-
J-S06001-21


CUA case manager, the DHS permanency worker and T.H. Following the

hearing, the dependency court entered an order granting the judicial removal

of Child from T.H.’s care retroactive to December 22, 2017. The court also

determined that Child should not be returned to T.H.’s care and that T.H. did

not have standing to contest DHS’s decision to remove Child from her care.

T.H. immediately filed a petition to adopt Child. Child was eventually placed

in the temporary physical custody of Grandmother.

      T.H. appealed the March 22, 2018 removal order of the dependency

court. This Court reversed that order on the basis that the dependency court

erred by failing to grant T.H. standing as a pre-adoptive parent to challenge

DHS’s decision to remove Child from her care. We remanded the matter with

instructions for the dependency court to hold additional dependency

proceedings on DHS’s decision to remove Child from T.H.’s care in which T.H.

was represented by counsel and allowed to fully participate. See In re T.H.,

No. 1191 EDA 2018 (Pa. Super. December 20, 2018) (unpublished

memorandum).

      Nonetheless, on January 15, 2019, the dependency court conducted a

permanency review hearing. However, there was no indication in the record

that the court considered the propriety of DHS’s decision to remove Child from

T.H.’s care or conducted any new proceedings on that issue. Following the

permanency review hearing, the court entered an order on that same day

awarding unsubsidized permanent legal custody to Grandmother and


                                    -4-
J-S06001-21


terminating court services and discharging DHS’s dependency petition on the

basis that Child was no longer dependent.

      Later in the day on January 15, 2019, the adoption court held a hearing

on T.H.'s petition to adopt Child. At the hearing, DHS argued that the adoption

petition should be dismissed as moot. DHS reasoned that T.H. had filed the

adoption petition against DHS and DHS no longer had custody of Child given

that the dependency court had dismissed the dependency petition earlier that

day. See N.T. Status Hearing, 1/15/19, at 3. Child’s guardian ad litem agreed

that the adoption petition should be dismissed. See id. at 4. The adoption

court issued an order, also on January 15, 2019, dismissing the adoption

petition as moot.

      T.H. filed a pro se notice of appeal from each of the two January 15,

2019 orders. This Court vacated both orders because the dependency court

had failed to follow our instructions to hold further proceedings, with T.H.’s

full participation, to determine whether DHS had properly removed Child from

T.H.’s care. See In the Interest of T.A.H., 475 & 476 EDA 2019, (Pa. Super.

August 29, 2019) (unpublished memorandum). We found that, in the absence

of such a determination, neither the granting of the unsubsidized legal custody

to Grandmother or the dismissal of the adoption petition as moot could stand.

We explained:

      Without the dependency court's sanction of [Child’s] removal
      [from T.H.], Child would not have been placed with Grandmother,
      and, if she were not with Grandmother, the courts could not have
      found her no longer to be a dependent child and could not have

                                     -5-
J-S06001-21


     granted Grandmother unsubsidized permanent legal custody of
     Child. Additionally, if legal custody of Child were not awarded to
     Grandmother, DHS would still have legal custody of Child, and
     [T.H.]'s petition for adoption naming DHS as Child's current legal
     custodian would be appropriate, meaning that [T.H.]'s adoption
     petition should not have been denied as moot. For these reasons,
     we are compelled to vacate both orders dated January 15, 2019,
     in their entirety.
Id. at 13 (citation omitted) (emphasis added). We remanded for the

dependency court to hold a new hearing with the following instructions:

           [A]t this hearing, [T.H.] must be permitted to participate
     fully and to have counsel present, as this Court previously
     instructed the dependency court to do in T.H., No. 1191 EDA
     2018, unpublished memorandum at 1, 6-8. After this hearing, if
     the dependency court concludes that Child's removal was
     improper, [T.H.]'s petition to adopt Child may proceed. Only if the
     dependency court determines at the hearing on Child's removal
     that said removal was proper, then the dependency court may
     proceed to the issues it considered at the hearing on January 15,
     2019, including: whether termination of court supervision is
     proper; whether DHS services should thus be ended; whether the
     dependency petition should be discharged; and whether
     Grandmother should be granted unsubsidized permanent legal
     custody of Child. Also, if the dependency court finds that removal
     was proper, [T.H.]'s petition to adopt may again be declared moot
     by the adoption court.

           We note that notwithstanding our vacatur of the
     dependency court’s and the adoption court’s orders dated January
     15, 2019, we leave undisturbed the dependency court’s earlier
     orders finding Child dependent and establishing Child’s current
     placement with Grandmother; it is in Child’s best interest to
     maintain status quo while the dependency court acts on remand.

In the Interest of T.A.H., 475 & 476 EDA 2019, at 16-17.

     Following the issuance of this Memorandum, the dependency court

entered an order on September 24, 2019, re-adjudicating Child dependent,

vacating Grandmother’s permanent legal custody and transferring legal

                                    -6-
J-S06001-21


custody to DHS and granting temporary physical custody to Grandmother. The

dependency court also recused itself and the matter was reassigned to another

court to conduct the remand hearing ordered by this Court.

      On remand, the reassigned dependency court held two evidentiary

hearings on the issue of whether Child had properly been removed from T.H.’s

care. T.H. elected to proceed pro se at the hearings, though the court

appointed back-up counsel. The first hearing was held on January 16, 2020,

in which the CUA case manager and the director of foster care permanency at

NET testified. The matter was continued for a second hearing on March 19,

2020. Due to the COVID pandemic, the second hearing was rescheduled and

eventually held virtually on August 5, 2020. At that hearing, several witnesses,

including DHS caseworkers who had been involved with the case, testified.

Additionally, T.H. “was entitled to and did participate fully in [both] judicial

removal hearings … by providing evidence on her behalf and cross-examining

witnesses.” See Trial Court Opinion, 12/8/20, at 27.

      After the hearing on August 5, 2020, the dependency court issued a

permanency review order stating that the current placement goal for Child

was adoption and temporary physical and legal custody of Child was to remain




                                     -7-
J-S06001-21


with Grandmother.1 The court reserved its decision on the removal petition.

See Permanency Review Order, 8/5/20, at 1-2.

       On October 13, 2020, the dependency court issued an order ruling on

the removal. It found that DHS had properly removed Child from T.H.’s care

and that the subsequent placement with Grandmother was in the best

interests of Child. The court stated in its order that:

       DHS presented numerous witnesses who reiterated and supported
       the facts, circumstances and decisions which resulted from the
       Child’s removal from the home of [T.H.].

       None of the witnesses’ testimony [was] discredited or materially
       challenged. The witnesses were knowledgeable, credible and
       deserving [that] great weight be accorded to their testimony as to
       the facts and circumstances resulting in the Child’s removal. …

       [T.H.] offered no evidence to materially [contradict] or impeach
       the witnesses’ testimony.

Trial Court Order, 10/13/20, at 4-5.

       The dependency court then referred the matter to the adoption court to

review the adoption petition filed by T.H. On October 20, 2020, the adoption

court once again entered an order declaring the adoption petition to be moot.

The court explained that the petition was moot because the dependency court,

by determining that the removal of Child had been proper, left “the decision

____________________________________________


1 Although the court’s order stated that legal custody was to remain with
Grandmother, Grandmother, per the September 24, 2019 order, only had
physical, and not legal, custody of Child. This was confirmed at the August 5,
2020 hearing, where the DHS caseworker testified that Child was residing with
Grandmother in a temporary physical custody arrangement. See N.T.
Hearing, 8/5/20, at 8.


                                           -8-
J-S06001-21


to   grant   [Grandmother]    unsubsidized   permanent     legal   custody    [   ]

undisturbed” and therefore “DHS no longer had custody of Child.” Trial Court

Opinion, 12/1/2020, at 4-5.

      T.H. filed a timely pro se notice of appeal from the October 13, 2020

dependency court order as well as from the October 20, 2020 adoption court

order. This Court consolidated the matters sua sponte, and both of T.H.’s

appeals are now before the Court. In challenging the October 13, 2020

dependency court order, T.H. raises the following issues:

      1. Did the Judge err in law by failing to consider if there was clear
      and convincing evidence that the child was abused, neglected or
      at risk for bodily harm by the appellant and if DHS made
      reasonable efforts to prevent the removal on December 22, 2017
      as required by law?

      2. Did the Judge err in law by failing to assess if the safety
      allegations and removal of the child was retaliatory after the
      appellant was awarded custody of the child on July 18, 2017 and
      DHS was court ordered to finalize the adoption?

      3. Did the Judge commit an egregious legal error by failing to
      remain fair and impartial, violating the appellant[‘]s due process
      rights to present a proper defense and her constitutional right to
      be free from unwarranted seizures when there was no exigency
      that child TH was at risk for bodily harm?

      4. Did the Judge err in law by concluding that the removal was in
      the best interest of the child and fail to assess the bond between
      the child and the appellant or the psychological trauma the child
      may face from not being returned to [the appellant]?

      5. Did the lower court err in law by failing to assess if DHS
      committed fraud on the court by withholding court dates and
      never serving the appellant on discovery requests in [an]
      unconscionable scheme to deceive the court, commit perjury and
      submit false safety complaints to cover up the removal of a child
      from [the appellant] where the appellant had custody and the

                                      -9-
J-S06001-21


      birth parents voluntarily terminated their rights for this family
      placed adoption?

Appellant’s Brief at 4-5; Notice of Appeal, 2032 EDA 2020, at 1.

      Meanwhile, in challenging the October 20, 2020 adoption court order,

T.H. raises the following three issues:

      1. Did the lower court err by stating the petition is moot when the
      adoption petition was not paid for or initiated by DHS and the
      appellant received consents from the biological parents and the
      maternal grandmother who has legal custody of the child?

      2. Did the lower court err in law by not discharging DHS from the
      petition when they no longer had legal custody of the child or the
      legal right to contest the adoption?

      3. Did the lower court err by failing to assess if the family placed
      adoption was in the child’s best interest?

Appellant’s Brief at 5 (questions renumbered to correlate with Notice of

Appeal); Notice of Appeal, 2103 EDA 2020, at 1.

      In reviewing dependency cases, this Court must accept the findings of

fact and the credibility determinations of the lower court if they are supported

by the record. See In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). We are not,

however, required to accept the lower court’s inferences or conclusions of law.

See id. As such, we review for an abuse of discretion. See id. An abuse of

discretion   will   only   be   found   upon     the   demonstration   of   manifest

unreasonableness, partiality, prejudice, bias or ill-will. See In re C.M.C., 140
A.3d 699, 704 (Pa. Super. 2016).




                                        - 10 -
J-S06001-21


      In her first issue, T.H. argues, in essence, that the dependency court

abused its discretion in determining that Child was properly removed from her

custody in December of 2017. This claim fails.

      In making her claim, T.H. mistakenly states that the standard to be

applied here is one of clear necessity and she seems to mold her less-than-

clear argument around that misbelief. However, as DHS points out, the correct

standard for reviewing whether Child was properly removed from T.H.’s care

as a pre-adoptive foster parent is whether that removal was in the best

interests of Child in that it was best suited for Child’s safety, protection and

physical, mental and moral welfare. See 42 Pa.C.S.A. § 6351 (providing

options for disposition of a dependent child’s case in a way that is “best suited

for the safety, protection and physical, mental and moral welfare of the

child”); In re Griffin, 690 A.2d 1192, 1213, 1215, 1216 (Pa. Super. 1997)

(holding that the removal of dependent children from the custody of their pre-

adoptive parents was proper as such removal was in the best interests of the

children).

      Here, the dependency court found that at the January 16, 2020 and

August 5, 2020 hearings it heard “credible, persuasive, and clear and

convincing evidence from various witnesses that the removal of Child from

[T.H.]’s care was the disposition best suited for [Child’s] protection and

physical, mental and moral welfare.” Trial Court Opinion, 12/8/20, at 27. The

court then comprehensively detailed that evidence over the course of nine


                                     - 11 -
J-S06001-21


pages in its opinion supporting its order determining that the removal of Child

had been proper. See id. at 17-26.

      To that end, the court first recounted the testimony of Miriam Colon, the

CUA case manager, at the hearing on January 16, 2020. Colon testified that

during her visit to T.H.’s home in November of 2017, she noticed that Child

was sleeping on a cot and did not have any other bedroom furniture. See N.T.

Hearing, 1/16/20, at 16. She stated that Child had little clothing and there

was minimal food in the refrigerator. See id. at 16, 77. However, she agreed

to give T.H. time to settle in because she had recently moved. See id. at 16.

      Colon recounted that she received an email from Catarina Gallelli, the

foster care permanency director at NET who was responsible for completing

the family profile, expressing her concerns that stemmed from a visit to T.H.’s

apartment on December 8, 2017. The email raised concerns, among other

things, about the amount of food and clothing for Child in the apartment,

whether Child had a car seat, and who was caring for Child while T.H. was at

work. See id. at 22, 65-66.

      Colon testified that the CUA team and DHS consulted on the matter and

contacted the City Solicitor office for guidance. See id. at 22-24. According to

Colon, DHS made the decision to remove Child from T.H.’s home. See id. at

25. She went to T.H.’s apartment on December 22, 2017, with the DHS

permanency worker, Kenneth Dixon. At that time, Colon testified that there

was still minimal food in the apartment and no foods typically seen for a two-


                                     - 12 -
J-S06001-21


year-old child. See id. at 26, 27, 86. Child was still sleeping on a cot, which

Colon testified had an ill-fitted mattress and stained sheets. See id. at 27, 87.

Child still only had a minimal amount of clothing. See id. at 26. Colon further

stated that Child’s hair was matted, her shirt and socks were dirty and she

smelled of urine. See id. at 30-31. Colon and Dixon removed Child with the

assistance of the police.

      The dependency court then summarized the testimony of Gallelli, the

NET family profile writer, who discussed her visit to T.H.’s home on December

8, 2017 in more detail. She testified that Child was still sleeping on what she

described as a toy-like cot, which was not allowed under state regulations.

See id. at 107-108. She further stated that there was minimal food in the

refrigerator, and that T.H. gave differing accounts of whether and when she

eats out and who pays for that. See id. at 110-112.

      Gallelli also testified that she had concerns about T.H.’s finances and

business matters and whether T.H. had a car seat for Child. See id. at 112-

113, 115. Moreover, Gallelli testified that T.H. stated that her sister would

come and pick up Child and use one of her car seats. However, T.H.’s sister

had not followed through on the process to certify as a respite caregiver and

Child was therefore not permitted to go to her home for care. See id. at 117.

Gallelli was also concerned about T.H.’s credibility, as she gave contradictory

information. See id. at 119. Based on all of these issues, Gallelli explained

that she was not comfortable approving the family profile for adoption and did


                                     - 13 -
J-S06001-21


not believe Child’s placement with T.H. to be in Child’s best interests. See id.

at 118, 120.

      The dependency court then noted that it held a second hearing on

August 5, 2020. At that hearing, several DHS workers testified, including

Dixon. Dixon testified that he assisted with the removal of Child from T.H.’s

home and that the removal had been based on concerns regarding housing,

food, bedding, clothing and a car seat. See N.T. Hearing, 8/5/20, at 28, 29.

Tiffany Vann, a permanency stability specialist from NET, also testified. She

recounted how she had visited T.H.’s home in November and December of

2017 with Gallelli and reiterated that T.H.’s apartment had minimal

furnishings, clothing for Child, and food at that time. See id. at 43, 45.

      The dependency court concluded that the testimony from these

witnesses, which it specifically found to be credible, provided clear and

convincing evidence that Child’s removal from T.H.’s care had been in the best

interests of Child’s physical, mental and moral welfare. Moreover, the trial

court found that T.H. had not offered any credible evidence to materially

contradict these witnesses’ testimony. T.H., in effect, asks us to override the

court’s credibility determinations by alleging her belief that these witnesses

committed perjury and provided false documentation. See Appellant’s Brief at

48-49. However, it is the dependency court’s prerogative as fact-finder to

believe all, part or none of the evidence and to make all credibility

determinations. See Interest of T.G., 208 A.3d 487, 490 (Pa. Super. 2019).


                                     - 14 -
J-S06001-21


      We have carefully reviewed the record and find that it supports the

dependency court’s findings of fact and credibility determinations. We cannot

say that the court abused its discretion in determining that the evidence

presented at the January 12, 2020 and August 5, 2020 hearings provided clear

and convincing evidence that T.H.’s home was not appropriate for Child and

her removal from that home was therefore best suited for her protection and

welfare. See In re C.M.C., 140 A.3d at 704.

      We recognize that T.H. raises several other claims challenging the

dependency court’s order finding Child’s removal proper. Specifically, T.H.

appears to contend that the dependency court also erred by failing to: (1)

assess whether the removal of Child from her home was retaliatory; (2)

remain fair and impartial; (3) consider the bond between her and Child; and

(4) determine whether DHS committed fraud on the court. See Appellant’s

Brief at 15-40. T.H.’s assertions in support of these claims, however, are

disjointed, fail to cite to pertinent caselaw, quote notes of testimony without

adequately explaining how that testimony entitles her to any relief, and are

otherwise presented in a manner which precludes meaningful appellate

review. We therefore agree with DHS that all of these claims are waived. See

Pa.R.A.P. 2119 (a) (providing that each question raised by the appellant must

be supported by pertinent discussion and citation to authorities). As DHS

explained:

      Concerning the claim of retaliatory removal, [T.H] fails to cite to
      pertinent law to support this claim; this claim therefore … [is]

                                    - 15 -
J-S06001-21


      waived. [See] Pa.R.A.P. 2119. Concerning her claim that the trial
      court failed to remain impartial, this argument also is waived
      because it merely quotes excerpts of testimony but does not
      explain or cite legal authority as to how these excerpts show
      impartiality on the part of the trial court. See Hercules v. Jones,
      609 A.2d 837, 840 (Pa. Super. 1991) (holding that argument is
      waived where appellant fails to link law to facts of case).
      Concerning the claim that that the trial court failed to consider the
      bond between Child and [T.H.], [T.H.] fails to cite to pertinent
      legal authority, instead citing to caselaw regarding the
      requirement that the court consider the parent/child bond in
      determining whether parental rights should be involuntarily
      terminated under Section 2511 of the Adoption Act. Accordingly,
      this argument too is waived. [See] Pa.R.A.P. 2119. [T.H.]’s claim
      that the trial court failed to assess whether DHS perpetrated a
      fraud upon the court likewise is waived for [T.H.] never raised this
      issue in the trial court, as demonstrated by her failure to point to
      where in the record this issue was raised. See Commonwealth
      v. Nellom, 234 A.3d 695, 703 (Pa. Super. 2020) (finding waiver
      where appellant failed to identify where in record an issue was
      preserved) (citing Pa.R.A.P. 2117(c) and Pa.R.A.P. 2119(e)).

DHS Brief at 19-20, n.3.

      We therefore conclude that these assertions of error on the part of the

dependency court are waived. As such, given our conclusion above that the

dependency court did not commit an abuse of its discretion in sanctioning the

removal of Child from T.H.’s care, we affirm the dependency court’s October

13, 2020 order finding that Child was properly removed from T.H.’s care.

      We cannot, however, reach the same conclusion as it relates to the

adoption court’s October 20, 2020 order dismissing T.H.’s adoption petition as

moot. T.H. argues that the adoption court improperly dismissed her petition

as moot, and, for the following reasons, we are constrained to agree.




                                     - 16 -
J-S06001-21


      In support of its order, the adoption court first noted that a matter is

moot if there is no real legal controversy that concretely affects another. See

In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002). Applying that principle here,

the court then stated:

      Here, there does not exist a real legal controversy that affects
      another in a concrete manner. [T.H.] filed the petition against
      DHS. However, DHS is no longer affected by the controversy in
      question, as both the dependency petition was discharged, and
      Maternal Grandmother was granted unsubsidized permanent legal
      custody. (See Trial Ct. Order 1/15/19; Trial Ct. Order 10/8/2020).
      As DHS is no longer the legal custodian of Child, [T.H.] would need
      to file the petition for adoption against the proper legal custodian,
      Maternal Grandmother.

Trial Court Opinion, 12/1/2020, at 6.

      The problem with this reasoning is rooted in the fact that the

complicated procedural history of this case and the dependency court’s

resolution of the removal issue left it unclear just who had legal custody of

Child when the dependency court issued its October 13, 2020 order.

      We know that this Court explicitly vacated the dependency court’s

January 15, 2019 order in its entirety, which is the order that discharged the

dependency petition and transferred unsubsidized permanent legal custody of

Child to Grandmother. The dependency court then re-adjudicated Child

dependent, vacated Grandmother’s permanent legal custody of Child, and

transferred legal custody to DHS.

      The matter was reassigned to another dependency court, which then

held the evidentiary hearings regarding the propriety of Child’s removal from


                                     - 17 -
J-S06001-21


T.H. Following those hearings, the court issued an order finding that the

removal and “subsequent placement” with Grandmother was in Child’s best

interest. It did not, however, explicitly find that Child was no longer dependent

or transfer legal custody from DHS back to Grandmother.

       The guardian ad litem recognizes this omission in its brief. See

Consolidated Brief of Appellee T.H. at 15 (acknowledging that “DHS still has

legal custody of [Child] and there will need to be an order granting [permanent

legal custody] to [Grandmother]”).2 Grandmother also states in her brief that

she never received an order once again granting her legal custody of Child,

which has led to difficulties in obtaining medical care for Child and enrolling

her in school. See Brief of Maternal Grandmother C.M. at 2, 6, 17-18.

       Based on all of the above, we cannot agree with the adoption court that

T.H.'s adoption petition is moot on the basis that the dependency petition has

been discharged and DHS no longer has legal custody of Child. The record

simply does not have a clear and current order to that effect. We therefore

are once again constrained to remand this matter to the dependency court.

On remand, the dependency court must determine if an order discharging the

____________________________________________


2 Nonetheless, the guardian ad litem argues that this Court should still
conclude that the adoption petition was properly discharged. According to the
guardian ad litem, the dependency court determined that Child was properly
removed from T.H. and the evidence supporting that determination also
supports a finding that T.H.’s petition to adopt Child, who was removed from
her care, should be discharged. However, the guardian ad litem’s argument in
this regard goes to the merits of the adoption petition, and not to whether the
petition was moot at the outset.


                                          - 18 -
J-S06001-21


dependency petition and granting unsubsidized permanent legal custody to

Grandmother is still in the best interests of Child and if so, then the court shall

enter an order to that effect. See 42 Pa. C.S.A. § 6351(g) (directing that the

dependency “court shall order the continuation, modification or termination of

placement or other disposition which is best suited to the safety, protection

and physical, mental and moral welfare of the child”). If such an order is

entered, then the adoption court can dismiss T.H.’s adoption petition as moot

and T.H. will have to file an adoption petition against Grandmother as Child’s

legal custodian.

      Dependency court’s October 13, 2020 order affirmed. Adoption court’s

October 20, 2020 order is vacated, and matter remanded for proceedings

consistent with this Memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/21




                                      - 19 -